                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                 AT GREENEVILLE

UNITED STATES OF AMERICA                           )
                                                   )
v.                                                 )       No. 2:18-CR-000189-JRG-CLC
                                                   )
ERIC JAMES KRUGER                                  )

                                           ORDER

       This matter is before the Court on United States Magistrate Judge Clifton L. Corker’s

Report and Recommendation [Doc. 37]. Magistrate Judge Corker recommends the Court deny

Defendant’s Motion to Suppress [Doc. 26]. None of the parties has timely objected to the Report

and Recommendation. See 28 U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b).

       After carefully reviewing the record, the Court agrees with Magistrate Judge Corker’s

recommendation. The Court therefore ACCEPTS IN WHOLE the Report and Recommendation

under 28 U.S.C. § 636(b)(1) and Federal Rule of Criminal Procedure 59(b). For the reasons in the

Report and Recommendation, which the Court adopts and incorporates into this Order,

Defendant’s Motion to Suppress [Doc. 26] is DENIED.

       So ordered.

       ENTER:


                                                   s/J. RONNIE GREER
                                              UNITED STATES DISTRICT JUDGE
